Citation Nr: 0217199	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD) prior to March 29, 
2001.

2.  Entitlement to an initial rating greater than 70 percent 
PTSD since March 29, 2001.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The veteran had active service from July 1970 to July 1976; 
he also had unverified previous military service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  A May 2000 rating 
decision granted service connection for PTSD; a 30 percent 
evaluation was assigned, effective September 14, 1999.  A 
timely notice of disagreement with the amount of the rating 
was received.  A September 2001 rating decision, in part, 
assigned a 70 percent evaluation for PTSD, effective March 
29, 2001.  The RO also denied a TDIU.

Subsequent to the development on the issues on the title 
page, the veteran, in January 2002, took issue with the 
effective date for the 30 percent rating assigned in the May 
2000 rating action.  The issue underwent some development on 
the basis of the date of the receipt of the claim.  This 
issue has not been certified to the Board and his 
representative has offered no argument on the issue.  
Moreover, this is not the proper legal basis.  The May 2000 
rating decision is final as to the assigned effective date.  
Thus, a legal challenge would need to be on the basis of 
clear and unmistakable error in that rating action.  If the 
appellant and/or his representative desire to file a claim 
as to that issue, it should be done at the RO.  The decision 
herein is limited to the issues set forth on the title page.


FINDINGS OF FACT

1.  Prior to March 29, 2001, PTSD was manifested primarily 
by moderate dysphoria and moderate blunting of affect; 
cognition was satisfactory.  

2.  Prior to March 29, 2001, the PTSD caused some impairment 
in work capacity.  When seen on examination in March 2000, 
it was noted that there had been deterioration in the 
veteran's functioning which supported a claim that he was 
unable to effectively recover his ability to become 
employed.  Social Security has found him disabled since 
April 2000.

3.  Since March 29, 2001, PTSD has been manifested primarily 
by severe depression, irritability, and social isolation; 
cognition is preserved and there are no hallucinations or 
delusions.

4.  At no time during the pendency of the appeal has PTSD 
been productive of total occupational and social impairment, 
due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

5.  Service connection is in effect for PTSD, currently 
evaluated 70 percent disabling; there are no other service-
connected disabilities.

6.  The veteran has completed the equivalent of four years 
of high school; has occupational experience as a carpenter, 
and last worked in 1998.  

7.  Since September 14, 1999, the veteran's service-
connected PTSD has been so severe as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An initial rating of 70 percent, but no more, for PTSD 
from September 14, 1999 to March 29, 2001 is warranted.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.130, Diagnostic Code 9411 (2002).  

2.  An initial rating greater than 70 percent for PTSD since 
March 29, 2001 is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.130, Diagnostic 
Code 9411 (2002).  

3.  The veteran is unemployable by reason of service-
connected disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.340, 3.341, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  It revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  
Implementing regulations are now codified in the Code of 
Federal Regulations, including 38 C.F.R. §§ 3.102, 3.159 and 
3.326 (2002).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Therefore, VCAA and the revised regulations will be 
applied in this case.  Karnas, supra.  

By the September 2001 statement of the case and the February 
2002 statement of the case, as well as the February 2002 and 
March 2002 supplemental statements of the case provided the 
appellant, the RO discussed the pertinent evidence, provided 
the laws and regulations governing the claim, and 
essentially notified the appellant of evidence needed to 
prevail on the claims.  Also, in letters dated in June 2001 
and January 2002, the RO specifically informed the veteran 
of the VCAA and its requirements and of what information he 
needed to provide in the event that there were outstanding 
private treatment records that VA needed to retrieve.  The 
veteran was alternately advised that he could obtain the 
records himself and send them to the RO.  Further, he was 
advised that the RO would obtain VA medical records 
identified by the veteran.  Accordingly, the statutory and 
regulatory requirement that VA notify a claimant as to what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA, has been met.  
See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

Pertinent post-service medical records have been associated 
with the record, and the appellant has undergone examination 
in connection with the claims on appeal.  Significantly, he 
has not identified any additional existing evidence that is 
necessary for a fair adjudication of his claims that has not 
been obtained.  

There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  
Adjudication of this appeal, without referral to the RO for 
further consideration under the new law and regulations, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Background

The veteran was afforded a VA psychiatric examination in 
March 2000.  He indicated that he had received a general 
education diploma and some technical school training 
thereafter.  He had not been employed since the past October 
when he had left a job where he had been employed as a 
carpenter for 19 years.  He stated that he left the job 
because he was getting angry at every little thing.  He 
indicated that he was bothered by feelings of homicidal 
rage.  

On mental status interview, the veteran's speech production 
was somewhat slowed, but normal in rate and tone and 
basically coherent.  He was alert and fully oriented.  He 
described his mood as "helpless and depressed."  Affect was 
congruent with dysphoria and somewhat blunted expression.  
Thoughts were organized and logical and the veteran was able 
to express himself fairly well.  He admitted to suicidal 
ideations, none so acute that he had made a plan, although 
there had been thoughts of suicide at least a couple of 
times during the past six months.  He described 
suspiciousness towards strangers, but did not appear to have 
full-blown paranoia.  His attention and concentration were 
within normal limits.  He was able to remember three of 
three words after distraction.  Abstraction and judgment 
were both fair.  

The impression was PTSD, chronic.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 60.  It was 
noted that the veteran's ability to function in social 
settings appeared to be at least moderately impaired, as 
well as his ability to function in an industrial setting.  
In this regard, the examiner remarked that the veteran had 
quit a job for which he was well-trained and capable of 
performing.  It was further noted that there had been 
deterioration in the veteran's functioning which supported a 
claim that he was unable to effectively recover his ability 
to become employed.

As noted, by rating action of May 2000, service connection 
was granted for PTSD.  A 30 percent rating was assigned from 
September 14, 1999.  This was taken as the date of claim.  
The veteran was notified of this action by letter dated in 
May 2000.  He was also provided a copy of the rating 
decision.

On March 29, 2001, the RO received a statement from the 
veteran disagreeing with the assignment of a 30 percent 
rating.  He also mentioned other disorders for which he was 
seeking service connection.

An application for increased compensation based on 
unemployability was received in June 2001.  The veteran 
related that he had completed a general equivalency diploma 
(GED); that that he had occupational experience as a 
carpenter; and that he had last worked in 1998.  

Associated with the record is a June 2001 statement from a 
VA physician.  The assessment was that the veteran was 
unemployable due to chronic, severe PTSD.  

VA medical records, dated from January 2001 to August 2001, 
have also been associated with the claims file.  They 
reflect that the veteran participated in PTSD therapy 
sessions.

The veteran was hospitalized at a VA medical facility from 
May 2001 to June 2001.  He was admitted because of symptoms 
of chronic PTSD in relapse.  During hospitalization, the 
veteran participated in and successfully completed intensive 
PTSD protocols and therapies.  As he progressed, his affect 
became much more pleasant and versatile, with use of 
medications; he was able to get some meaningful and rested 
sleep with lessening in the intensity of his nightmares and 
daytime dysphoria and irritability.  He was able to enjoy 
social activities and the company of others.  At discharge 
from the hospital, it was noted that symptoms of chronic, 
severe PTSD still persisted and fluctuated.  The veteran was 
found to be oriented in three spheres with fairly intact 
attention and memory and concentration.  He had no thoughts 
of hurting himself or others; mood was euthymic.  The 
assessment was that he was unemployable due to chronic, 
severe PTSD and persistent symptoms of severe  PTSD with 
frequent flare-ups.  The GAF score assigned was 35.  

Received in July 2001 was a statement from the veteran's 
former employer.  It was reported that the veteran had 
worked as a carpenter from April 1982 to October 1999.  He 
had worked a 10-hour day, 40-hour week.  There had been no 
concessions made because of disability.  The veteran had 
terminated his employment for personal reasons.

A VA psychiatric examination was performed in August 2001.  
The veteran related that he had periodic suicidal thoughts, 
but no plans.  He reported that he became homicidal when 
angry.  He indicated a sense of estrangement from others.  
He had panic attacks and much problem with irritability and 
depression.  He tended to isolate himself at home.  He did 
crafts to occupy his time and had no close friends.  

On mental status interview, the veteran was found to be 
alert and oriented.  At times, he appeared to become 
anxious.  Thought processes were logical and goal-directed 
without evidence of looseness of associations.  He denied 
hallucinations or delusions.  He was able to register three 
objects and recall two of three objects after five minutes.  
With a prompt, he was able to recall a third object.  He 
spelled the word "world" correctly forwards and backwards.  
He demonstrated a capacity for abstract reasoning as shown 
by his interpretation of a proverb and similarities.  
Judgment was good.  

The diagnosis was PTSD, chronic.  The examiner assigned a 
GAF score of 38.  The assessment was that the veteran's 
social adaptability and interactions with others were 
considerable to, at times, severely impaired due to his 
problems with irritability, depression, and desire to 
isolate.  His flexibility, adaptability, and efficiency in 
the industrial setting were totally impaired.  The overall 
level of disability was estimated to be in the severe range.  

VA medical records, dated from July 2001 to February 2002, 
reflect the veteran's continued treatment for PTSD.  GAF 
scores of 40 and 45 were recorded.  On mental status 
interview in January 2002, the veteran was found to be in 
good contact with reality; mood was depressed; affect was 
congruent.  Insight and judgment were good.  It was noted 
that he had no ideas of violence to self of others.  The 
impression was PTSD, chronic and severe.

Associated with the record is an excerpt from a VA handbook.  
The excerpt describes the characteristics of a VA Day 
Hospital.  Also associated with the file is an award from 
Social Security awarding benefits from April 2000.

II.  Analysis

A.  PTSD

In general, disability evaluations are assigned by applying 
a schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Also, where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In fact, the RO has assigned staged rating ratings 
for PTSD.  The veteran seeks evaluations greater than 30 
percent rating and subsequent 70 percent rating assigned for 
PTSD during the pendency of this appeal.

Under the general rating formula for the evaluation of 
mental disorders, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

38 C.F.R. § 4.130, Diagnostic Code 9411.

It is noted, parenthetically, at the outset of the factual 
analysis, the RO assigned a higher rating for PTSD effective 
March 29, 2001.  The increased rating was assigned by a 
September 2001 rating action.  That document notes that the 
March 29, 2001 date was selected as the date a claim for an 
increased rating was received.  In fact it was the date of 
the notice of disagreement with the assigned 30 percent 
rating.  This matter is rendered moot by the award discussed 
below.

Prior to March 29, 2001, the evidence shows that PTSD was 
manifested by the veteran's being somewhat depressed and 
exhibiting somewhat blunted emotional range or affect.  
There is some conflict in the evidence as the March 2000 
examination concludes that the GAF is 60, but notes that the 
veteran left a job for which he was well qualified.  It was 
further noted that there had been deterioration in the 
veteran's functioning which supported a claim that he was 
unable to effectively recover his ability to become 
employed.  Subsequently a Social Security award was made 
from April 2000.  The Board concludes, with resolution of 
reasonable doubt in the appellant's favor that a 70 percent 
rating, but no more, is for assignment from September 14, 
1999, the date of the grant of service connection.  As 
discussed below, at no time is a schedular rating in excess 
of 70 percent warranted.

Since March 29, 2001, the evidence shows that PTSD has been 
manifested primarily by anxiety, panic attacks, 
irritabiliity and social isolation.  The record demonstrates 
that the veteran was assigned GAF scores varying from 35 to 
45.  GAF scores of 35 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  A GAF score of 45 reflects 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

The assessment of a VA psychiatrist was that the veteran's 
PTSD was productive of severe impairment of social and 
occupational functioning.  At the same time, however, it 
should be noted that the examiner found satisfactory 
cognition.  In this regard, it was found that the veteran 
had logical and goal-directed thought processes; he had good 
recall, calculating ability, judgment and abstract 
reasoning.  Although he displayed paranoia; he was not 
experiencing hallucinations or delusions.  

The Board has reviewed the evidence relating to the 
veteran's PTSD since March 29, 2001.  At no time before or 
since March 29, 2001 has PTSD resulted in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Criteria for assignment of a 
rating greater than 70 percent for PTSD during the pertinent 
time are not satisfied. 

The Board has reviewed the entire evidence of record and 
finds that from September 14, 1999 to the present the 70 
percent evaluation assigned for PTSD reflects the most 
disabling this disorder has been.  Hence, the staged ratings 
assigned for PTSD are appropriate as discussed herein.  
Fenderson, supra.  

B.  TDIU

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of service-
connected disabilities.  Service-connected disabilities must 
be sufficient to produce unemployability without regard to 
advancing age.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating 
Disabilities provides an evaluation of less than 100 
percent, it must be determined that service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.19 (2001).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In turning to the facts of this case, the Board notes that, 
as a result of this decision, service connection is in 
effect for PTSD, evaluated 70 percent disabling since 
September 14, 1999.  There are no other service-connected 
disabilities.  Therefore, now, since September 14, 1999, the 
veteran has met schedular requirements for a total rating 
based on individual unemployability due to service-connected 
disabilities.  Accordingly, the Board must next review the 
record in order to address whether the veteran's service-
connected disability, in fact, renders him unemployable.  

The evidence shows that the veteran was hospitalized for 
several weeks during May to June 2001 for PTSD.  Although 
some improvement in PTSD was observed during his hospital 
stay, he was still manifesting severe symptoms of PTSD at 
discharge from treatment.  It was the assessment of his 
clinicians that he was unemployable due to PTSD.  
Subsequently, a VA psychiatrist, who examined the veteran in 
August 2001, determined that the veteran was totally 
disabled for occupational functioning due to PTSD.  It was 
also noted that he was unlikely to hold a job on examination 
of March 2000.  There is no competent evidence in the record 
which contradicts the assessments of VA examiners that the 
veteran is unable to work solely because of PTSD.  Hence, a 
grant of TDIU is warranted from September 14, 1999. 


ORDER

An initial rating of 70 percent, but no more, for post-
traumatic stress disorder (PTSD) from September 14, 1999 to 
March 29, 2001 is granted.

An initial rating greater than 70 percent PTSD since March 
29, 2001 is denied.

A TDIU is granted from September 14, 1999, subject to 
governing criteria pertaining to the payment of monetary 
awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

